[Cite as In re C.H., 2021-Ohio-2809.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE: C.H.                                            C.A. Nos.     21AP0001
       C.H.                                                          21AP0002



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF WAYNE, OHIO
                                                       CASE Nos. 2018 JUV-C 001061
                                                                  2018 JUV-C 001060

                                 DECISION AND JOURNAL ENTRY

Dated: August 16, 2021



        CALLAHAN, Judge.

        {¶1}     Appellant, C.H. (“Mother”), appeals from a judgment of the Wayne County Court

of Common Pleas, Juvenile Division, that terminated her parental rights to her two minor children

and placed them in the permanent custody of Wayne County Children Services Board (“CSB”).

This Court affirms.

                                                  I.

        {¶2}     Mother is the biological mother of C.H., born October 3, 2011; and C.H., born April

20, 2013. Although Mother had four other biological children, they are not parties to this appeal.

During the trial court proceedings, the father of C.H. and C.H. (“Father”) was struck by a vehicle

and died a few weeks later in the hospital.

        {¶3}     CSB has a history with Mother dating back to 2008 before the birth of her first

child. The facts of that case were not detailed in this record except that CSB was concerned about
                                                  2


Mother’s lack of safe and stable housing, her mental health, and her involvement with violent men.

Mother’s first child was removed from her custody shortly after birth and Mother’s parental rights

were ultimately terminated. The record does not indicate whether Mother’s parental rights to that

child were terminated voluntarily or involuntarily.

       {¶4}    In addition to C.H. and C.H., this case initially involved three of Mother’s other

children. At a hearing during July 2020, however, for reasons that are not clear from the record,

Mother agreed to relinquish her parental rights to those children. This Court will confine its review

of this case to the facts relevant to C.H. and C.H.

       {¶5}    On October 18, 2018, CSB filed complaints, alleging that C.H. and C.H. were

neglected and dependent children because the family was homeless; Mother and Father were not

meeting the children’s basic needs; they were regularly exposing the children to inappropriate

adults including multiple registered sex offenders; and both children, then five and eight years old,

had exhibited sexualized behavior. On December 5, 2018, C.H. and C.H. were adjudicated

dependent children. Two weeks later, both children were placed in the temporary custody of CSB

and the proposed case plan was adopted as an order of the court.

       {¶6}    The case plan required Mother to complete a psychological and family assessment

and follow all reasonable recommendations, including individual counseling and any medication

management, if needed; complete a program of parenting classes; obtain and maintain stable

housing and income; and visit the children weekly.

       {¶7}    During this case, Mother completed parenting classes, visited her children

regularly, and secured and maintained stable income and housing. Mother also obtained a

psychological assessment with the same psychologist who evaluated her in 2008.                  The

psychologist diagnosed Mother with bipolar disorder; autism spectrum disorder; attention deficit
                                                  3


hyperactivity disorder, combined type; and personality disorder with histrionic, narcissistic, and

avoidant traits.

        {¶8}       The psychologist recommended that Mother see a psychiatrist for medication

management and engage in counseling with “a therapist who is skilled in working with individuals

with [Mother’s] type of personality disorder.” The psychologist emphasized that Mother tends to

avoid her problems and devotes much time and energy trying to convince others that she has no

problems. She further observed that Mother “takes pride in her ability to manipulate others” and

that “it is vital that a therapist be made aware of this in order to work effectively with her.”

        {¶9}       Mother did not see a psychiatrist for medication management. She did follow

through with individual counseling, but she went to a different agency where she had been

receiving counseling with a licensed clinical counselor prior to the psychologist’s formal

assessment of her. Although Mother admittedly had been receiving social security benefits for

more than 20 years for her childhood diagnosis of bipolar disorder, she apparently did not report

that history to her counselor. Consequently, Mother’s counselor worked with Mother to address

only her self-reported symptoms of depression and anxiety, not any of her diagnoses from the

formal assessment by the licensed psychologist.

        {¶10} Throughout this case, one of CSB’s primary concerns about Mother’s ability to care

for her children was her history of becoming involved with men who either abused her or posed a

risk to her children because they were convicted sex offenders whose victims had been children.

During this case, Mother continued to be involved with convicted sex offenders and abusive men,

one of whom she believed abused one of her children. In response to CSB’s concerns, Mother

tended to minimize the risk posed by these men and/or lied about having any contact with them.
                                                 4


       {¶11} Father was a sex offender who had been convicted of a felony sex offense many

years ago. Mother knew about his past when she married him, but she downplayed the significance

of Father’s prior sex crime because he was a juvenile when he committed the offense. Mother was

also aware that Father had become a mentor to other sex offenders after they were released from

prison. One of the sex offenders that Father mentored was a man named Dustin, a Tier III

registered sex offender. Dustin was adjudicated delinquent for committing one sex offense while

he was a juvenile. As an adult, Dustin was convicted in 2008 and 2014 of two separate sex

offenses, both of which involved child victims. The facts underlying the 2008 conviction involved

Dustin repeatedly victimizing a three-year-old child. Although Mother told CSB that she had no

relationship with Dustin after Father died, CSB had received information from several sources that

Mother and Dustin had an ongoing relationship.

       {¶12} On August 27, 2020, CSB moved for permanent custody of C.H. and C.H.

Following a hearing on the motion, the trial court terminated parental rights and placed both

children in the permanent custody of CSB. Mother appeals and raises two assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED THE
       DISCRETION OF THE COURT BY MOVING FORWARD WITH THE
       GRANTING OF PERMANENT CUSTODY OF THESE CHILDREN IN LIGHT
       OF THE COVID-19 STATE RESTRICTIONS AND THE TOLLING OF TIME
       BY THE OHIO SUPREME COURT.

       {¶13} Mother’s first assignment of error is that the trial court erred by failing to grant her

motion to continue the permanent custody hearing.          Mother filed a written request for a

continuance of the permanent custody hearing on October 23, 2020, twelve days before the

hearing was scheduled to begin on November 4, 2020, so she complied with the requirement of
                                                5


Juv.R. 19 and Juv.R. 22(E) that she file a motion for a continuance in writing at least seven days

before the scheduled hearing.

       {¶14} Loc.R. 5.05(A) of the Court of Common Pleas of Wayne County, Juvenile Division,

further provides that “[n]o continuances of any hearing * * * shall be considered unless the movant

complies with the following requirements:”

       1. Motions must be in writing and state the specific reason for the request, the date
       on which the need arose, and representation that the other attorneys of record,
       guardian ad litem, and self-represented parties have been contacted along with their
       positions as to whether they are consenting to the continuance.

       2. The motion for continuance must be accompanied by a proposed entry. If the
       motion is for a parentage/custody/visitation/support hearing, the proposed entry
       must contain a new hearing date previously obtained by the moving party and
       cleared with opposing counsel.

       {¶15} Although Mother filed a written motion for a continuance and referred to health

restrictions caused by the COVID-19 pandemic as the reason for her request, she did not indicate

whether other counsel and the guardian ad litem had agreed to a continuance. Loc.R. 5.05(A)(1).

Moreover, she did not accompany her motion with a proposed entry to reschedule the hearing to

another date that had been scheduled with the court and “cleared with opposing counsel.” Loc.R.

5.05(A)(2). Because Mother failed to comply with the requirements of the local rule for requesting

a continuance of the permanent custody hearing, the trial court was not required to consider her

motion. Therefore, the trial court did not err by denying her motion for a continuance. Mother’s

first assignment of error is overruled.1

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY GRANTING PERMANENT CUSTODY OF
       THESE CHILDREN TO [CSB] AS THE MANIFEST WEIGHT OF THE

       1
         Although Mother also argues that the COVID-19 tolling orders affected the merits of the
trial court’s permanent custody decision, that argument will be addressed under her second
assignment of error.
                                                 6


       EVIDENCE    PRESENTED     CLEARLY    AND    CONVINCINGLY
       DEMONSTRATED THE CHILDREN’S BEST INTEREST [IS] BEST SERVED
       BY THEIR RETURN TO THEIR MOTHER’S CARE.

       {¶16} Through her second assignment of error, Mother challenges the weight of the

evidence supporting the trial court’s permanent custody decision. Before a juvenile court may

terminate parental rights and award permanent custody of a child to a proper moving agency, it

must find clear and convincing evidence of both prongs of the permanent custody test: (1) that the

children are abandoned; orphaned; have been in the temporary custody of the agency for at least

12 months of a consecutive 22-month period; one of these children or another child of the same

parent has been adjudicated abused, neglected, or dependent three times; or that the children cannot

be placed with either parent, based on an analysis under R.C. 2151.414(E); and (2) that the grant

of permanent custody to the agency is in the best interest of the children, based on an analysis

under R.C. 2151.414(D)(1). R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S.,

75 Ohio St.3d 95, 98-99 (1996). Clear and convincing evidence is that which will “produce in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

(Internal quotations omitted.) In re Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting

Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶17} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal quotations and citations omitted.) Eastley

v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence, this Court

“must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.
                                                  7


       {¶18} The trial court found that the first prong of the permanent custody test was satisfied

because the children had been in the temporary custody of CSB for at least 12 months of a

consecutive 22-month period. Mother refers to arguments made under her first assignment of error

to challenge that finding. Essentially, she points to evidence that her ability to visit her children

and work on reunification services was limited by COVID-19 health restrictions barring in-person

visits and services for several months during this case. Because the health restrictions limited her

ability to work toward reunification with her children, she asserts that the trial court should not

have found that the “12 of 22” ground was satisfied in this case.

       {¶19} This Court recently rejected the same argument based on similar facts in In re A.L.,

9th Dist. Wayne Nos. 20AP0047, 20AP0048, 20AP0049, and 20AP0052, 2021-Ohio-1982, ¶ 16-

18. As in In re A.L., the facts of this case involved a lengthy period of time that the children were

in the temporary custody of the agency before the COVID-19 pandemic caused restrictions on in-

person case plan services. The “12 of 22” time period began in this case on December 5, 2018,

when C.H. and C.H. were adjudicated dependent, because that was less than 60 days after their

removal from the home. See In re A.L., 2021-Ohio-1982, at ¶ 17, citing R.C. 2151.414(B)(1)(d).

C.H. and C.H. were placed in the temporary custody of CSB two weeks later, and the case plan

was adopted at that time.

       {¶20} As in In re A.L., COVID-19 health restrictions were implemented in late March

2020. See id. at ¶ 18. By that time, C.H. and C.H. had been in the temporary custody of CSB for

more than 15 months and Mother had been receiving court-ordered case plan services during that

time. There are no facts in this case to distinguish it from the facts relevant to this issue in In re

A.L. Mother has “failed to demonstrate that COVID-19 restrictions prevented [her] from having

a meaningful opportunity to work on the case plan for more than 12 months of a consecutive 22-
                                                 8


month period.” Id. Therefore, she has failed to demonstrate any error in the trial court’s “12 of

22” finding.

        {¶21} Next, Mother challenges the trial court’s finding that permanent custody was in the

best interest of C.H. and C.H. When determining the children’s best interest, the trial court must

consider all relevant factors, including: the interaction and interrelationships of the children, the

wishes of the children, their custodial history; their need for permanence in their lives and whether

such a placement can be achieved without a grant of permanent custody, and whether any of the

factors set forth in R.C. 2151.414(E)(7)-(11) apply to the facts of this case.                  R.C.

2151.414(D)(1)(a)-(e); see In re R.G., 9th Dist. Summit Nos. 24834 and 24850, 2009-Ohio-6284,

¶ 11.

        {¶22} Mother’s interaction with her children during this case was limited to supervised

visitation because CSB remained concerned about Mother’s ability to supervise them alone and

protect them from harm. The evidence was not disputed that both children enjoyed their visits

with Mother and that there is a parent-child bond between them. Mother visited her children

consistently, had actively engaged in parenting classes, and attempted to implement the parenting

techniques that she had learned. Although some of CSB’s witnesses testified that Mother was not

always able to control the children when they misbehaved, the evidence was not disputed that

Mother had made significant progress in utilizing appropriate tactics to discipline her children.

        {¶23} Although Mother had made significant progress on some of the goals of the case

plan, case plan compliance is not determinative of the best interest of the children. See In re S.S.,

9th Dist. Summit Nos. 29511 and 29514, 2020-Ohio-1354, ¶ 15. Moreover, there was evidence

before the trial court that Mother had not remedied many of her parenting problems. The primary

concern of CSB and the trial court was Mother’s ability to provide a safe and stable environment
                                                9


for her children in an unsupervised setting. Mother was involved in counseling but was not

addressing any of the specific diagnoses of the psychological expert in this case. Notably, she had

not followed the psychologist’s explicit recommendations that she see a psychiatrist for medication

management and engage in counseling with “a therapist who is skilled in working with individuals

with [Mother’s] type of personality disorder.” Consequently, Mother had not addressed her

ongoing problem of exposing her children to dangerous adults.

       {¶24} Mother acknowledged at the hearing that Dustin, a Tier III sex offender, could not

be around any children. Mother insisted that she had ended all contact with Dustin, but the trial

court questioned her credibility, noting that her testimony was contradicted by other evidence

presented at the hearing.

       {¶25} CSB presented the testimony of several witnesses who had repeatedly seen Mother

with Dustin, as recently as a few weeks before the hearing. Two witnesses, who had once stayed

with Mother in her apartment while they were homeless, testified that they had seen Mother with

Dustin on multiple occasions. One of them testified that he believed that Dustin had been living

with Mother because he saw Dustin’s belongings scattered all over the apartment. The other

testified that Mother told her that she had ended her relationship with Dustin because he beat her,

but the witness continued to see Mother with Dustin afterward. Mother also allowed other families

with children to stay in her home and have contact with Dustin.

       {¶26} Moreover, although Mother had stable housing at the time of the hearing through

Wayne Metropolitan Housing Authority, she had repeatedly risked losing that housing by violating

specific terms of her lease. CSB presented evidence that Mother had violated her lease on multiple

occasions by allowing people who were not on the lease to stay there for more than three

consecutive days and by allowing Dustin, a sex offender, to stay there. Although Mother denied
                                                 10


that she had allowed Dustin to stay with her, she admitted that she had allowed other families to

stay with her for extended periods of time when they needed a place to stay. Consequently, the

trial court reasonably concluded that Mother lacked the stability to provide her children with a safe

and stable home.

       {¶27} The trial court also considered the wishes of the children. Despite Mother’s

argument to the contrary, the court did consider that both children had expressed a desire to return

home, at least earlier in the case. The trial court further noted that there had been conflicting

evidence about the children’s current wishes and ultimately concluded that the children seemed to

be happy with Mother and in their foster homes. The court also considered the opinion of the

guardian ad litem that permanent custody was in the best interest of both children because they felt

safe in their current foster placements, and she did not believe that Mother could provide them

with a safe home.

       {¶28} By the time of the permanent custody hearing, C.H. and C.H. had been in the

temporary custody of CSB for nearly two years. During that time, Mother had not demonstrated

that she was willing and able to protect her children from inappropriate adults. Prior to coming

into agency custody, these children had lived with Mother, where they had been exposed to sexual

predators. Mother herself testified that she believed one of these children had been sexually abused

by a man named Mark, but Mark had never been prosecuted. Mother accepted no responsibility

for the fact that her child had been exposed to that alleged perpetrator or multiple other sex

offenders.

       {¶29} CSB had investigated several relatives for potential placement but was unable to

find anyone who was willing and able to provide these children with a safe and stable permanent
                                                   11


home. Consequently, the court concluded that the children needed a legally secure permanent

placement that would be achieved by granting CSB permanent custody.

        {¶30} Finally, the trial court found that R.C. 2151.414(E)(11) applied to the facts of this

case. R.C. 2151.414(E)(11) is a first prong ground for permanent custody and also a specific factor

that should be considered by the trial court when determining the best interest of the children. See

R.C. 2151.414(E)(11); R.C. 2151.414(D)(1)(e). R.C. 2151.414(E)(11) is satisfied if “[t]he parent

has had parental rights involuntarily terminated with respect to a sibling of the child * * * and the

parent has failed to provide clear and convincing evidence to prove that, notwithstanding the prior

termination, the parent can provide a legally secure permanent placement and adequate care for

the health, welfare, and safety of the child.”

        {¶31} As Mother correctly asserts, there is nothing in the record to demonstrate that her

parental rights to any of her other children had been terminated “involuntarily.” The evidence at

the hearing demonstrated that Mother voluntarily surrendered her parental rights to the three other

children who had been parties to this case. The circumstances surrounding the termination of

mother’s rights to her oldest child were not explained in much detail, so it is unclear whether her

parental rights were terminated voluntarily or involuntarily. Consequently, the trial court erred in

determining that these facts satisfied the factor set forth in R.C. 2151.414(E)(11).

        {¶32} Although the trial court incorrectly found that R.C. 2151.414(E)(11) had been

proven, Mother has failed to demonstrate prejudicial error. The trial court did not utilize its

incorrect R.C. 2151.414(E)(11) finding to satisfy the first prong of the permanent custody test.

Instead, it considered that finding as part of its determination about the best interest of the children.

In its 17-page decision, the trial court devoted only a few sentences to its R.C. 2151.414(E)(11)
                                                 12


finding and noted that Mother had “voluntarily surrendered” her parental rights to the three other

children who had been parties to this case.

        {¶33} Furthermore, Mother has failed to demonstrate that the trial court erred in

considering the facts underlying this finding: that Mother had lost custody of four other children.

In addition to the statutory best interest factors set forth in R.C. 2151.414(D), the trial court is

required to consider “other relevant factors[]” and no one best interest factor is given more weight

than any other. In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, ¶ 56.

        {¶34} Moreover, under R.C. 2151.414(D)(1), the trial court was required to considerer

the interaction and interrelationships of these children with their siblings, so it was relevant that

the children have several siblings who are no longer legally part of the family unit. Therefore,

although the trial court erred by characterizing these facts as meeting the requirements of R.C.

2151.414(E)(11), Mother has failed to demonstrate that it erred in considering these facts as part

of its best interest analysis.

        {¶35} Given the evidence before the trial court, it did not lose its way in concluding that

the best interest factors weighed in favor of permanent custody to CSB. Mother’s second

assignment of error is overruled.

                                                III.

        {¶36} Mother’s assignments of error are overruled. The judgment of the Wayne County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                13


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

MICHELLE FINK, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.